Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Galehr (DE 10 2011 015883) in view of Shaikh (US 2016/0348727).
In re claim 12, Galehr discloses an electromechanical power steering system for a motor vehicle, comprising: a steering shaft (8); an electric motor (1); a worm shaft (2) configured to be driven by the electric motor; and a worm wheel (7) coupled to the steering shaft and operatively meshed with the worm shaft; wherein the worm shaft is rotatably mounted in a bearing (22) which has at least one bearing ring fitted in a retainer (23) that is configured to displace relative to the worm wheel; but does not disclose wherein the retainer has a main body of plastic, which is injection-molded onto the bearing ring as an injection-molded part.  Shaikh, however, does disclose a bearing (6) with an outer ring (8) having a retainer (7) with a main body of plastic (thermoplastic), which is injection-molded onto the bearing ring as an injection-molded part (see [0020]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer of Galehr such that it comprised the plastic molding of Shaikh to produce an integral piece without the need for press fitting.
In re claim 13, Galehr further discloses wherein the main body is formed as an eccentric lever, which has a pivoting bearing (24) with a pivot axis which is at a distance from an axis of the bearing as shown in Figure 4.  
In re claim 14, Galehr further discloses wherein the pivot axis is substantially parallel to the axis of the worm shaft as shown in Figure 4.  
In re claim 15, the combination of Galehr and Shaikh discloses wherein the pivoting bearing has a bearing element injection-molded onto the main body since the retainer of Galehr is formed using the injection molding process of Shaikh.  
In re claim 16, the combination of Galehr and Shaikh discloses wherein at least one injection-molding point is disposed in the region between the bearing and the pivoting bearing (entire retainer is injection-molded).  
In re claim 17, both Galehr and Shaikh disclose wherein the bearing ring forms an outer ring of the bearing formed as a rolling bearing.  
In re claim 21, Galehr further discloses wherein the worm shaft and the worm wheel are arranged in a gear mechanism housing, on which the retainer is movably mounted as shown in Figure 1.  
In re claim 22, Galehr further discloses comprising a preloading element (25) that elastically preloads the retainer in the direction of the worm wheel.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galehr and Shaikh in view of Kang (US 2015/0360719).
In re claim 18, Galehr and Shaikh disclose the power steering system of claim 12, but do not disclose wherein the retainer has a damper element projecting outwardly, which is formed from an elastomer that is different from the plastic of the injection-molded part. Kang, however, does disclose wherein the retainer has a damper element (20) projecting outwardly, which is formed from an elastomer that is different from the plastic of the injection-molded part (retainer 10 is molded from resin and damper 20 is molded of resin including rubber material, see [0045]) to reduce worm shaft vibrations (see [0039]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retainer of Galehr and Shaikh such that it comprised the damper of Kang to reduce worm shaft vibrations.
In re claim 19, Kang further discloses wherein the damper element is injection-molded onto the main body (see [0045]).  
In re claim 20, Kang further discloses wherein the damper element is injection-molded into a concave recess (11) of the main body.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach power steering systems of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611      

/TONY H WINNER/Primary Examiner, Art Unit